Citation Nr: 0019663	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-048 19A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for cellulitis of the 
left leg.

4.  Entitlement to service connection for respiratory 
disability.

5.  Entitlement to an increased (compensable) rating for 
service-connected scar, residual of gunshot wound, back.

6.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of malaria.

7.  Entitlement to a higher evaluation for service-connected 
posttraumatic stress disorder, dysthymia, currently evaluated 
as 30 percent disabling.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1942 
to December 1945, and from November 1950 to January 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in December 
1997 and March 1998 of the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO).  In the 
December 1997 decision, the veteran's claims for service 
connection for arthritis of multiple joints, a bilateral knee 
disorder, cellulitis of the left leg, and a respiratory 
condition were denied.  A notice of disagreement was received 
in January 1998.  The RO issued its statement of the case in 
March 1998, and the veteran's substantive appeal was received 
in April 1998.  

The December 1997 rating decision also denied claims for of 
entitlement to service connection for a bilateral foot 
disorder, for hearing loss and for tinnitus.  The veteran 
also appealed these denials.  However, service connection for 
bilateral metatarsalgia, pes planus and arthritis was granted 
by rating decision in May 1999, and service connection for 
hearing loss and tinnitus was granted by rating decision in 
August 1999.  These rating actions constituted a full grant 
of the benefits sought as to those issues, and they are no 
longer in appellate status.  However, in a September 1999 
submission, the veteran indicated his desire for an increased 
evaluation for hearing loss.  This matter is referred to the 
RO for appropriate action.

By rating decision in March 1998, the RO granted service 
connection for post-traumatic stress disorder (PTSD) with an 
evaluation of 10 percent, effective September 8, 1997.  The 
RO also continued a noncompensable evaluation for disability 
described as scar, well healed gunshot wound, back.  The RO 
also continued a noncompensable evaluation for malaria and 
denied the claim for TDIU.  A notice of disagreement was 
received in May 1998.  The RO issued its statement of the 
case in December 1998, and the veteran's substantive appeal 
was received in January 1999.  By rating decision in December 
1998, the RO increased the evaluation for the veteran's PTSD 
to 30 percent, effective from September 8, 1997.  By rating 
decision in August 1999, the RO added dysthymia to the 
description of the service-connected psychiatric disability. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between arthritis 
of multiple joints and the veteran's periods of active 
service.

2.  There is some medical evidence of a nexus between the 
veteran's bilateral knee disorder and his periods of active 
service.

3.  There is no medical diagnosis of current left leg 
cellulitis.

4.  There is no medical evidence of a nexus between the 
veteran's respiratory condition and his periods of active 
service.

5.  There is no scarring, muscle injury or other demonstrated 
residuals associated with the veteran's service-connected 
disability described for rating purposes as scar, gunshot 
wound, back.

6.  There are no current residuals of the veteran's service-
connected malaria.

7.  The veteran's service-connected PTSD, dysthymia, is not 
productive of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term; impaired 
judgment; and impaired abstract thinking.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for arthritis of multiple joints is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for bilateral knee disability is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for cellulitis of the left leg is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for respiratory disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The criteria for entitlement to a compensable evaluation 
for service-connected scar, gunshot wound, back, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).

6.  The criteria for entitlement to a compensable evaluation 
for service-connected malaria have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.88b, Diagnostic Code 
6304 (1999).

7.  The criteria for entitlement to an evaluation in excess 
of 30 percent for service-connected PTSD, dysthymia, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The first four issues before the Board involve claims of 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

At the veteran's enlistment examination in December 1942, the 
veteran's medical condition was normal, other than his 
vision.  At a February 1943 examination, his medical 
condition was again noted to be normal.  Service medical 
records reveal that in September 1944, the veteran was 
treated for sores on his left leg, with swelling, redness and 
ulceration.  The veteran reported that he had struck his leg 
while on board ship.  Diagnosis was cellulitis of the left 
leg.  The condition was noted to have healed after several 
days.  At his separation examination in November 1995, the 
veteran had a normal chest x-ray.  A history of episodes of 
malaria, shrapnel wounds of the right hip, and cellulitis of 
the left leg in 1944, were all noted.  There were no other 
abnormalities found.  The veteran's respiratory system and 
spine were both noted to be normal.

The veteran went on a period of active duty in November 1950.  
At a medical examination performed at that time, the only 
abnormality noted was pes planus.  The service medical 
records contain no records of medical treatment during the 
second period of service.  At the discharge examination in 
January 1951, no abnormalities were noted.

The claims file contains unidentified private medical records 
dated from March 1982 to December 1988.  These reflect 
treatment solely for a foot disorder.

The veteran had a chest x-ray at a VA Medical Center (VAMC) 
in October 1996.  The impression was focus of discoid 
atelectasis or parenchymal scarring in the left lung base.  
Heart size and pulmonary vascularity were normal.  A VA 
examination for diseases of the lung was performed in April 
1997.  The veteran reported a history of malaria in service 
with several relapses in the 1940s and 1950s.  He also 
reported that he developed asthma three or four years ago.  
On examination, the lungs were clear.  The impression was a 
history of asthma, most likely not secondary to malaria.  
Pulmonary function tests were also performed.  These revealed 
a mild obstructive lung defect.

The veteran had a VA general medical examination in January 
1998.  The veteran reported a history of gall bladder surgery 
in the 1970s, abdominal aortic aneurysm repair in 1997, and 
prostate surgery at some point in time.  On examination, the 
musculoskeletal system appeared to be perfectly normal 
throughout.  Diagnosis was status post the aneurysm repair, 
and no other diagnosis was rendered relevant to the claims 
for service connection.  A chest x-ray showed heart size and 
pulmonary vascularity to be normal.  There was chronic 
parenchymal scarring and/or discoid atelectasis in the left 
lung base, unchanged from October 1996.  There were 
atherosclerotic changes of the thoracic aorta and 
degenerative changes of the thoracic spine, with a chronic 
compression deformity of the T7 vertebral body.  X-rays of 
the lumbosacral spine showed chronic moderate anterior 
compression deformity of the L3 vertebral body, unchanged 
from June 1997 x-rays.  There was also diffuse degenerative 
spondylosis of the lumbosacral spine with mild levoscoliotic 
curvature, also unchanged from previous x-rays.

The claims file also contains a treatment record dated in May 
1998, from Orthopaedic Specialists of Nebraska.  The veteran 
reported a history of cellulitis in both lower legs.  He 
complained of pain in both feet and both knees.  X-rays of 
the knees showed a slight amount of narrowing of the left 
knee as compared to the right in the medial compartment.  
Reported diagnoses included moderate degenerative changes of 
the medial compartment of the bilateral knees.  In a June 
1998 statement, a Dr. Bainbridge of Orthopaedic Specialists 
of Nebraska reported that "after reviewing the military 
medical records of [the veteran] and conducting a medical 
interview with him on this date it is my professional medical 
opinion that his current leg and feet condition is a direct 
result of his military service."

1.  Arthritis of multiple joints

The veteran's claim for service connection for "arthritis of 
multiple joints" does not specify which joints the veteran 
alleges are arthritic. The claims file reveals that the 
veteran has been diagnosed with having degenerative changes 
of the lumbosacral and thoracic spine.  He also is diagnosed 
with degenerative changes of the bilateral knees, however as 
this constitutes a separate claim, it will not be included in 
the analysis of service connection for "arthritis of 
multiple joints".  Thus, for purposes of the claim for 
service connection for "arthritis of multiple joints", the 
only joints for which there is a current diagnosis are the 
thoracic and lumbosacral spines.  

At any rate, the Board assumes that there is a medical 
diagnosis of multiple joint arthritis for well-grounded 
analysis purposes.  However, there does not appear to be any 
medical evidence of a link or nexus to his military service.   

Service medical records show the veteran's musculoskeletal 
system was completely normal at separation from service in 
1945 and again in 1951.  The record does not include any 
medical evidence of a continuity of symptomatology to suggest 
a link to service.  In this case, there was no diagnosis of 
degenerative changes of the thoracic and lumbosacral spines 
until over 45 years after separation from service.  It is 
therefore also clear that the necessary nexus to service 
cannot be established by use of the one year presumption for 
arthritis.  38 C.F.R. §§ 3.307, 3.309.  There is also no 
medical opinion otherwise suggesting a link to service.  As 
such, the veteran's claim based on multiple joint arthritis 
must be viewed as not well-grounded.

2.  Bilateral knee disorder

The claims file contains a current diagnosis of early to 
moderate degenerative changes of the medial compartment of 
the bilateral knees, dated in May 1998, and a statement from 
a private physician, dated in June 1998, that based on the 
physician's review of the medical records, the veteran's 
current leg condition is a direct result of his military 
service.  Assuming this statement to be true for well-
grounded purposes, the Board finds that this statement is 
sufficient to well-ground this claim. 


3.  Left leg cellulitis

The first prong of a well-grounded claim that a veteran must 
establish is a current medical diagnosis of a disability.  
The record is devoid of any medical evidence that the veteran 
currently has left leg cellulitis.  Rather, the record shows 
that this condition resolved without sequelae in 1944.  The 
veteran admitted that he has had no reoccurrence of the left 
leg cellulitis, which occurred in 1944.  As there is no 
medical diagnosis of current disability, the claim is not 
well grounded.  Caluza.

4.  Respiratory Disability

At his separation from service, the respiratory system was 
normal.  Chest x-rays have shown some scarring of the lungs.  
The veteran has reported a history of asthma, although there 
is no medical evidence of this in the record.  Pulmonary 
function tests have revealed a mild obstructive lung defect.  
There is therefore a medical diagnosis of current respiratory 
disability.  

However, there is no medical evidence of any nexus to the 
veteran's military service.  There is no continuity of 
symptoms and no medical opinion suggesting a relationship to 
service.  The Board noted one communication from the veteran 
in which he contends that his respiratory disorder is related 
to his service-connected malaria.  However, the veteran has 
not presented any medical evidence in support of such a 
theory.  In fact, an examiner at a 1997 VA examination 
indicated that asthma was not likely related to the history 
of malaria during service. 

It also appears that at least at one point the veteran was 
contending that his respiratory disorder was due to tobacco 
smoking during service. 

VA's General Counsel has held that a determination as to 
whether service connection for a disability attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service connected pursuant to 38 C.F.R. 
§ 3.310(a), depends on whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits, whether the veteran acquired a dependence 
on nicotine in service, and whether that dependence may be 
considered the proximate cause of disability resulting from 
the use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  These 
are questions which must be answered by adjudication 
personnel applying established medical principles to the 
facts of particular claims.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37954 (1997).

Public Law No. 105-206 prohibits service connection of 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service, but applies only to claims filed 
after June 9, 1998, and thus does not apply to the instant 
appeal.

The question of whether the veteran was ever dependent on 
nicotine and, if so whether nicotine dependence was acquired 
on active duty are, the Board finds, questions of medical 
diagnosis and etiology.  As there is no medical evidence or 
opinion of record that the veteran was nicotine dependent and 
acquired nicotine dependence during active service, any claim 
for service connection for nicotine dependence is not well 
grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a); VAOPGCPREC 2-93, 19-97.  As service connection is 
not being granted for nicotine dependence, the claim that 
lung disease is the result of nicotine dependence acquired in 
the service is also not well grounded.

In sum, although there is a diagnosis of a current lung 
condition, there is no evidence linking this condition to 
service under any theory of service connection.  Overall, as 
there is no medical evidence of a nexus between the veteran's 
alleged "respiratory condition" and his period of service, 
the claim is not well-grounded.  Caluza.


Increased evaluation

The veteran also claims that he has suffered an increase in 
the severity of several service-connected disabilities.  When 
a veteran is seeking an increased rating, such an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  38 U.S.C.A. § 5107(a); 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  With 
respect to his claim for higher evaluation for PTSD, 
dysthymia, the veteran is appealing the original assignment 
of a disability evaluation following an award of service 
connection, and, as such, the claim for a higher evaluation 
is also well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  With a well-grounded 
claim arises a statutory duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a).  After the evidence of record, the Board 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's gunshot wound disability, 
malaria and psychiatric disability issues, and that no 
further action is necessary to meet the duty to assist the 
veteran with regard to these issues. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). 


1.  Scar, Gunshot Wound, Back

The veteran was granted service connection for a superficial 
gunshot wound scar of the back in 1946.  It appears that 
there has never been a compensable evaluation for this 
disability.  At his January 1998 general VA examination, 
there was no visible scarring to the buttock area, either 
entry or exit wound.  There was no major muscle group 
involvement and no scarring of photographable nature.  The 
veteran readily admitted that the shrapnel wound was 
superficial.  Diagnosis was history of shrapnel wound to the 
right buttock with no residual.  

A shrapnel wound could be evaluated for symptomatology 
related to scarring or muscle damage.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 and 38 C.F.R. § 473, Diagnostic Codes 
5317 and 5318.  However, in this case, as the shrapnel wound 
is asymptomatic, and, indeed, not even evident on physical 
examination, there is no basis for a compensable evaluation 
under any applicable diagnostic codes.  

2.  Malaria

The veteran was granted service connection for malaria in 
1946.  He was originally assigned a 10 percent evaluation.  
He stated during VA examinations that he had relapses of 
malaria into the 1950s.  There is no evidence of active 
malaria at present and no evidence of any residuals.

Malaria, as an active disease, is given a 100 percent 
evaluation.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  
Thereafter, residuals are rated for damage to a specific 
system of the body.  As there is no medical evidence of 
record of residuals, a compensable evaluation is not 
warranted.

3.  PTSD, Dysthymia

Service connection for PTSD was established by rating 
decision in March 1998 with an initial evaluation of 10 
percent, effective September 8, 1997.  The veteran appealed.  
During the course of the appeal, the evaluation was increased 
to 30 percent, also effective September 8, 1997.

The veteran underwent a VA PTSD examination in February 1998.  
He reported undergoing severe and sustained stress during his 
30 months of service in the South Pacific during World War 
II.  He stated that he had experienced nightmares since 
discharge, currently at a frequency of once per month.  He 
also was experiencing flashbacks with increasing frequency 
over the last few years, approximately two to three times a 
month.  He had avoided movies and books about military 
events, as well as thoughts, feelings, activities and 
situations that would be likely to arouse recollections of 
combat experience and trauma.  He reported some psychogenic 
amnesia for events of combat.  He had experienced a sense of 
a foreshortened future from the time of discharge to the 
present, of moderate severity.  He had impairment of ability 
to establish loving relationships with others and reduction 
of interest in life.  These two symptoms had abated over 
time.  He had experienced periods of depression, mood swings 
and irritability, more pronounced in recent years.  He 
preferred to work by himself and avoid crowds and noise.  He 
had intermittent awakening 2 to 3 times per night.  He had 
exaggerated startle response and difficulty with 
concentration since discharge.  He had been employed at 
approximately 6 jobs since discharge.  His irritability, mood 
shifts, and tendency to withdraw had had some impact on 
personal relationships.  He had no history of any alcohol or 
drug dependency.  On examination, the veteran was well 
oriented and had no difficulty with concepts.  He did not 
exhibit any marked anxiety during the interview, but did 
become tense when discussing his experiences in the South 
Pacific.  There was a mild to moderate amount of depression 
present.  His recent and remote memories were intact, as was 
his general fund of information.  He intelligence was above 
average.  There was no evidence of any hallucinations, 
delusions, suicidal ideation, or psychotic thought.  
Obsessive/compulsive symptomatology was absent.  Insight and 
judgment were intact.  The veteran was assigned a Global 
Assessment of Functioning (GAF) score of 70.  His PTSD was 
considered to be moderate.

The file contains a July 1998 letter from L.S. (Roy) Schoen, 
MS, CADAC, of the Vet Center.  It was reported in this letter 
that the veteran kept guns around after the war for both 
hunting and protection, and had nightmares that would wake 
him up at night.  Increasing in frequency of nightmares over 
the last five years was reported.  It was further reported 
that the veteran's responses to the testing for PTSD symptoms 
revealed that he becomes upset if something reminds him of 
the military and certain situations make him feel like he is 
back in the military.  Avoidance and numbing, evidenced by 
his lack of close friends, was noted as well as guilt over 
things he did in the military.  The letter also referenced 
difficulty expressing his feelings and feeling uncomfortable 
in crowds.  Increased arousal, evidenced by his fear of going 
to sleep at night, short temper, and jumpiness with 
unexpected noises were also reported, as well as crying bouts 
for no reason, difficulty concentrating on tasks, and sleep 
disruption.  The examiner reported that overall, the PTSD 
symptoms are extremely distressing and occur very regularly.

The veteran had another VA PTSD examination in September 
1999.  The veteran reported a history of symptomatology 
consistent with the 1998 examination.  He stated that he had 
flashbacks to the war whenever there were thunderstorms and 
unexplained loud noises.  He stated that his memories of 
combat trauma had abated in the last few years, relative to 
the period immediately after discharge.  He reported that his 
continuing depression and anxiety had greatly influenced his 
daily activities, relationships with others and 
employability.  Occupationally, the veteran had done some 
farming for two years after discharge.  He later on worked as 
a mechanic for a few years.  He went back to farming for 
sixteen years, and for another ten years was a crane 
operator, and tool and dye person.  He retired from his job 
in 1986, but continued to do a little farming here and there.  
Socially, he enjoyed attending church and family gatherings.  
He avoided strangers and crowds.  He no longer hunted or 
fished.  He enjoyed wood working, and enjoyed belonging to a 
stress management team of the police and fire departments for 
the past 8 years.  On examination, the veteran was 
appropriately dressed and groomed, and maintained good eye 
contact.  He was interactive, cooperative and in good 
spirits.  He was clear and coherent, with adequate recall of 
remote and recent events.  He had adequate attention and 
concentration and appeared to be of average intelligence.  He 
was oriented times four.  He denied abnormal thought process, 
delusions, hallucinations or suicidal or homicidal ideation.  
There was no indication of panic attacks or impaired impulse 
control during the interview.  The veteran described sleep 
impairment, mood swings, and difficulty relating to others.  
His insight and judgment were intact, and there was no 
indication of any organic process.  His interaction and 
communications were appropriate.  Diagnosis was mild to 
moderate PTSD, with a GAF score of 70.  It was further noted 
that the veteran's depressive symptomatologies were a 
prominent part of his PTSD, and were secondary to the 
service-connected PTSD.

Under regulations governing the evaluation of mental 
disorders, a 50 percent evaluation is given in cases of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is granted in cases 
involving occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.

The veteran does not demonstrate the symptoms which would 
hallmark a 50 percent evaluation such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
frequent panic attacks; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; and disturbances of 
motivation and mood.  Although he states that his depression 
has interfered with the establishment and continuance of 
effective work and social relationships, he has apparently 
been married for many years and led a productive employment 
life until retirement.  He was in two jobs for periods of 
many years, with a few other jobs for shorter periods.  
Although he does not have an extensive social network, he 
participates in the community through church and his work 
with the police and fire department.  His depressive 
symptomatology is adequately considered by the criteria for a 
30 percent evaluation, set forth above.  The Board concludes 
that a higher evaluation for PTSD is not warranted at this 
time.

Ancillary matters

On his substantive appeals, the veteran listed the following 
as issues:  entitlement to an advisory/independent medical 
opinion, entitlement to an adequate reasons and bases, and 
entitlement to a thorough and contemporaneous examination.  
Notwithstanding the veteran's characterization of these 
issues as separately appealable issues, the issues of 
entitlement to an advisory/independent medical opinion, a new 
compensation examination, and adequate reasons and bases are 
ancillary issues to the veteran's underlying claims; they are 
not separately appealable issues.  These ancillary issues may 
be contested only as part of an appeal on the merits of the 
decision rendered on the primary issue.  Therefore, the 
denial of the veteran's procedural and "duty to assist" 
contentions are included within the present appeals, and do 
not require a separate notice of disagreement, statement of 
the case, substantive appeal, or supplemental statement of 
the case on these issues. The RO correctly treated these as 
ancillary issues and not as separately appealable issues.

With regard to these ancillary procedural issues which relate 
to VA's duty to assist the veteran, as the veteran has not 
presented well-grounded claims as to the service connection 
issues (except for service connection for a knee disorder, 
remanded below), the duty to assist the veteran does not 
arise. See Slater v. Brown, 9 Vet. App. 240 (1996); Franzen 
v. Brown, 9 Vet. App. 235 (1996).  The United States Court of 
Appeals for the Federal Circuit held that only a person who 
has submitted a well-grounded claim can be determined to be a 
claimant for the purpose of invoking the duty to assist 
provisions of 38 U.S.C.A. § 5107(a). See Epps v. Gober, 126 
F.3d 1464, 1468-69 (1997).

With regard to the request for an advisory medical opinion 
for those claims which are well-grounded, the law provides 
that, when warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not VA 
employees.  38 C.F.R. § 3.328.  Further, approval shall be 
granted only upon a determination by the Compensation and 
Pension Service that the issue under consideration poses a 
medical problem of such obscurity or complexity, or has 
generated such controversy in the medical community at large, 
as to justify solicitation of an independent medical opinion.  
In the present case, there is no evidence to support a 
finding that the issues in this appeal are of such complexity 
as to warrant an independent medical opinion.  Moreover, 
neither the veteran nor his representative has alleged in 
what manner the evidence is of such medical complexity or 
controversy so as to warrant such an opinion.  

The Board concludes that the examinations previously afforded 
to the veteran were adequate and that there is no basis for 
an advisory medical opinion.

With regard to the contention that the veteran is entitled to 
adequate reasons and bases, the veteran has not indicated in 
what way the statements of the case and supplemental 
statements of the case failed to put him on notice of the 
matters at issue.  To the contrary, the Board finds these 
documents adequately advised the veteran of all relevant 
factual and legal information at issue in his claims.



ORDER

The veteran's claims of entitlement to service connection for 
arthritis of multiple joints, for cellulitis of the left, and 
for respiratory disability are not well-grounded.  
Entitlement to a compensable rating for scar, gunshot wound, 
back, is not warranted.  Entitlement to a compensable rating 
for residuals of malaria is not warranted.  Entitlement to a 
rating in excess of 30 percent for post-traumatic stress 
disorder, dysthymia, is not warranted.  To this extent, the 
appeal is denied. 

The veteran's claim of entitlement to service connection for 
bilateral knee disability is well-grounded.  The appeal is 
granted to this extent subject to the directions set forth in 
the following remand section of this decision. 


REMAND

As noted above, the claim for service connection for 
bilateral knee disability is well-grounded.  Thus, the VA has 
a duty to assist the veteran in developing his claim.  38 
U.S.C.A. § 5107(a).  After reviewing the record, the Board 
believes that additional development of the evidence is 
necessary in order to assist the veteran and to ensure an 
adequate record for appellate review. 

Additionally, the Board observes that RO's resolution of the 
increased rating for bilateral knee disability issue may have 
an impact on the total rating based on individual 
unemployability issue.  As such, the claims can be viewed as 
intertwined. Harris v. Derwinski, 1 Vet.App. 180 (1991).  
Accordingly, the Board must defer appellate review of that 
issue at this time. 

In light of the foregoing, this claim is REMANDED for the 
following action:

1.  The veteran should be scheduled for a 
special VA examination orthopedic 
examination to ascertain the nature and 
etiology of any current bilateral knee 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and any indicated 
special tests should be accomplished.  
After reporting all bilateral knee 
disorders which are found to be present, 
the examiner is asked to state an opinion 
as to whether it is at least as likely as 
not that such knee disorder(s) is/are 
related to his periods of active duty 
service.  A detailed rationale for such 
opinion is requested.  

2.  The RO should then review the 
expanded record and determine whether 
entitlement to service connection for 
bilateral knee disability is warranted.  

3.  After completion of the above, the RO 
should review the record and determine 
whether entitlement to a total rating 
based on individual unemployability is 
warranted. 

4.  If the RO's decision as to the 
bilateral knee claim and/or the TDIU 
claim is adverse to the veteran, both he 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
further appellate review.

The purpose of this remand is to comply with the statutory 
duty to assist the veteran.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the 


regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

